Per Curiam.
This is an appeal from an order made and entered requiring the plaintiff to make her own complaint more definite and certain in the following particulars, to-wit:
“ By stating which of the alleged representations were made by the defendant Herman Oppenheimer, and which of the alleged misrepresentations were made by thé defendant Meyer Auerbach, and when and where.”
The complaint is as follows:
“ That on several days and times between the 11th day of March, 1896, and the 11th day of April, 1896, both dates inclusive, the defendants by tricks and device and with intent to deceive and defraud the plaintiff,. falsely and fraudulently represented and pretended to her, this plaintiff, that the Anchor Company, a corporation duly incorporated under the laws' of the State of Hew York, and of'which corporation the said defendant Meyer Auerbach was or was alleged to be the president, and the' said defendant Herman Oppenheimer was or was alleged to bé the treasurer, was a prosperous concern; that the machinery and plant *7owned by the said corporation and used by it in its business had actually cost the said corporation the sum of five thousand dollars, and the said business had actually cost the sum of ten thousand dollars and upwards, and that both of the said defendants had actually invested large sums of money in the business of the said corporation, which .false and fraudulent representations and pretenses were made by the defendants with the intent and purpose of inducing this plaintiff to invest moneys belonging to her in the purchase of shares in the said Anchor Company in the name .of her husband, Carl Cantner, and to advance money to the said. Company.”
The compliance with the order would compel the plaintiff to plead her evidence.
This cannot be done.
Order is, therefore, reversed, with costs.
Present: Fitzsimons, McCarthy and Conlan, JJ.
Order reversed, with costs.